Citation Nr: 9935775	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-03 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for carcinoma of the lymph nodes, currently evaluated 
as noncompensably disabling.

2.  Entitlement to an increased (compensable) evaluation for 
carcinoma of the lymph nodes.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
May 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  By a rating action in August 1997, the RO 
proposed to reduce the veteran's disability rating for 
carcinoma of the lymph nodes from 100 percent, which had been 
in effect since June 4, 1996, to noncompensably disabling.  
An October 1997 rating decision reduced the disability rating 
for that condition to a zero percent evaluation, to be 
effective January 1, 1998.  A notice of disagreement with the 
above determinations was received in December 1997.  A 
statement of the case was issued in December 1997.  The 
veteran's substantive appeal was received in March 1998.  
Following the receipt of additional VA medical records, 
supplemental statements of the case were issued in August 
1998 and May 1999.  The appeal was received at the Board in 
August 1999.  A hearing before the Board was scheduled for 
October 20, 1999; the veteran did not report for the hearing.

The veteran has been represented throughout his appeal by the 
Virginia Department of Veterans Affairs, which submitted 
written argument to the Board in November 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Therapeutic procedures for the veteran's carcinoma of the 
lymph nodes, including chemotherapy and radiotherapy, were 
completed on January 17, 1997; the medical evidence 
demonstrates no recurrence of the disease since that time.  



3.  Currently, there is no clinical evidence that the veteran 
has carcinoma of the lymph nodes.  Nor is there evidence of 
adverse long-term effects from the chemotherapy or the 
radiotherapy, except for subclinical hypothyroidism secondary 
to radiotherapy.  


CONCLUSIONS OF LAW

1.  The regulatory criteria for restoration of a 100 percent 
evaluation for carcinoma of the lymph nodes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 4.117, Diagnostic Code 7709 (1999).  

2.  The criteria for an increased (compensable) evaluation 
for carcinoma of the lymph nodes have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.88a, 4.88b, 4.117, Diagnostic Code 7709 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim, which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected right ear 
hearing loss is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).



I.  Factual background

VA treatment records show that, in October 1995, the veteran 
developed a sore throat with subsequent hoarseness.  In 
December 1995, he underwent microlaryngoscopy and biopsy, 
which revealed squamous cell carcinoma of the epiglottis.  In 
January 1996, he was admitted to a VA hospital and underwent 
tracheostomy and supraglottic laryngectomy.  He subsequently 
developed metastases to the lymph nodes; in June 1996, a left 
neck mass was found to be positive for squamous cell 
carcinoma.  On June 25, 1996, the veteran underwent a left-
modified radical neck dissection.  In August 1996, he began 
radiation therapy, receiving a total of 35 treatments.  In 
November 1996, he began receiving chemotherapy treatments, 
and was scheduled to receive three cycles thereof.  

In a January 1997 rating decision, the RO granted service 
connection for metastatic squamous cell carcinoma of the 
lymph nodes, and assigned a 100 percent disability rating for 
the disorder, under Diagnostic Code 7709, rated by analogy 
with Hodgkin's disease.  Also rated at that time were 
squamous cell carcinoma of the epiglottis, at 100 percent; 
status post left radical neck dissection, 10 percent; and an 
appendectomy scar, zero percent.

The veteran was afforded a VA compensation examination in 
August 1997, at which time it was noted that he had completed 
his chemotherapy treatments on January 17, 1997; he had 
subsequently been seen in the ENT clinic, and a laryngoscopy 
revealed redness of the mucosa, but no evidence of recurrence 
of carcinoma.  The veteran complained of difficulty breathing 
without a tracheostomy tube.  It was noted that he had a size 
5 tracheostomy tube in place, and it was plugged up; and, 
because of edema and swelling in the upper trachea, the 
tracheostomy tube was kept in place.  

Upon clinical examination, the veteran was described as being 
5' 71/2" and weighed 128 pounds.  He was noted to be in mild 
distress due to pain in the neck and upper chest.  There was 
a scar in the left side of the neck measuring 17 x .2 cm, the 
side of the left neck dissection.  Also noted on the left 
side of the neck, after radical neck dissection, was that the 
skin was intact, and no obvious evidence of mass or enlarged 
lymph node noted.  The scar of the surgery was well-healed, 
and no tenderness or pain was noted in manipulation of the 
scar.  The breath sounds in both lungs were equally audible, 
and no wheezes or rales were noted.  No palpable lymph node 
was noted in either the supraclavicular region or the 
axillaris.  The movement of the neck was rather normal, and 
range of motion was not restricted.  The veteran was 
complaining of soreness and pain in the upper chest and deep 
inside the neck, but no obvious clinical reason for this was 
found; this was noted to possibly be secondary to radiation 
effect.  It was noted that, after radiation therapy, the 
patient had developed signs and symptoms of hypothyroidism 
and had been placed on Synthroid, 1 daily.  He was also on a 
multivitamin, 1 tablet daily, and Percocet, 1-2 tabs every 4 
hours as needed.  The examiner's diagnoses were carcinoma of 
the larynx, status post partial laryngectomy, radiation and 
chemotherapy; and hypothyroidism, responds to treatment.  The 
examiner stated that there was clinically no obvious evidence 
of metastasis, but his prognosis was guarded.  

Based upon the results of the August 1997 examination, the 
RO, in an August 21, 1997 rating action, proposed a reduction 
of the disability rating for carcinoma of the lymph nodes 
from 100 to 0 percent.  The veteran was informed of this 
proposal by letter dated August 25, 1997.  No reply was 
received from the veteran within the prescribed period.  By a 
rating action of October 29, 1997, the RO reduced the 
disability rating for the veteran's carcinoma of the lymph 
nodes from 100 percent to zero percent, to be effective 
January 1, 1998.  Unaffected at that time were the other 
assigned disability ratings, which remained in effect, 
maintaining his combined schedular service-connected rating 
at 100 percent.

In December 1997, the veteran asserted that his disability 
rating should not reduced because his carcinoma was not in 
remission; rather, he stated that he continued to receive 
medical treatment for the disorder.  

Received in January 1998 was a VA hospital summary dated in 
December 1996, which show that the veteran was admitted to 
the hospital for the second of three cycles of chemotherapy.  
It was noted that, throughout the administration of the IV 
chemotherapy, the veteran appeared to do well until the 4th 
day of the cycle; he then started to complain of upper 
respiratory tract infection symptoms and felt extremely 
lethargic, with a scratchy irritable throat.  Although he 
remained relatively stable with no documented fever, his 
white count was noted to be reduced to 2,700 WBCs on December 
19, 1996; at this point, it was decided to withhold his 5th 
day of chemotherapy with 5FU.  He was given an injection of 
GCSF and started on Cipro 500-mg, by mouth, twice a day.  On 
the fifth day of his admission, the veteran's white count was 
up to 11,000 following the administration of GCSF.  He was in 
stable condition and afebrile and, therefore, was discharged.  
It was also noted that he was receiving medication for 
symptoms of hypothyroidism.  

A treatment report dated in December 1997 indicated that CT 
scans performed on October 1, 1997, showed no evidence of 
recurrence of carcinoma.  The veteran had no new complaints 
except for a decreased appetite.  Upon examination of the 
oropharynx/neck, there was no evidence of local recurrence.  
The lungs were clear to auscultation or percussion.  The 
cardiovascular system was normal, with regular rate and 
rhythm and without any gallops.  The clinical assessment 
indicated that there was no evidence of recurrence of 
cancerat the present time.  

Received in February 1999 were VA outpatient treatment 
reports dated from July 1996 to October 1998, which show that 
the veteran continued to receive follow-up evaluation for 
carcinoma of the left neck.  These records do not reflect any 
evidence of recurrence of the carcinoma.  

II.  Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses, proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999).  

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The Board notes that this was done in the 
instant case.  The RO issued a rating decision and notified 
the veteran by letter in August 1997, proposing the reduction 
from the 100 percent disability evaluation for carcinoma of 
the lymph nodes, to zero percent (noncompensable) for that 
particular disorder.  

Furthermore, the regulations provide that the veteran is to 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at 
their present level.  The veteran is also to be informed that 
he/she may request a predetermination hearing, provided that 
the request is received by VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which the 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e), (h) (1999).  

Where a disorder is encountered which is not specifically 
listed in the VA Schedule for Rating Disabilities, it may be 
rated by analogy to a related disorder in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely related to the unlisted condition.  38 C.F.R. §§ 
4.20, 4.27.  The decision as to which diagnostic code to 
apply in a given case is for the RO and for the Board.  
Bierman v. Brown, 6 Vet.App. 125 (1994); Butts v. Brown, 5 
Vet.App. 532 (1993) (en banc). However, the rationale for 
selecting a specific diagnostic code must be explained. 
Lendenmann v. Principi, 3 Vet.App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Here, the veteran's carcinoma of the lymph nodes is rated by 
analogy with Hodgkin's disease, under DC 7709, which assigns 
a 100 percent evaluation during the active stage or during a 
treatment phase.  The diagnostic code selected by the RO has 
not been challenged by the veteran or his representative, and 
it appears to comport fully with the criteria set out in 38 
C.F.R. §§ 4.20, 4.27, supra.  Under DC 7709, the 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, then the 
veteran's disability is rated on residuals.  38 C.F.R. 
§ 4.117, DC 7709 (1999).  

In the instant case, the RO provided the veteran with 
appropriate notice of the proposed rating reduction in the 
August 1997 letter.  He did not submit any additional 
material information, and did not request a predetermination 
hearing.  The proposed reduction was effectuated in an 
October 1997 rating decision, effective January 1, 1998.  
Therefore, the Board finds, on appellate review, that the 
RO's reduction of the evaluation of the veteran's carcinoma 
of the lymph nodes was procedurally correct, in accordance 
with the provisions of 38 C.F.R. § 3.105.  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations, and the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction. Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1999); see also 
Kitchens v. Brown, 7 Vet.App. 320 (1995); Brown v. Brown, 5 
Vet.App. 413 (1993).  

The provisions above apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c) (1999).  
In this case, the 100 percent rating was in effect for less 
than two years.  

38 C.F.R. § 3.343 (1999) provides that total ratings may not 
be reduced without examination showing material improvement 
in physical or mental condition.  In this case, the reduction 
in the 100 percent rating is by reason of operation of the 
Rating Schedule, DC 7709, which provides for reduction upon 
termination of activity and after a period of treatment.  
Therefore, 38 C.F.R. § 3.343 is not for application.  
Moreover, the absence of carcinoma in the lymph nodes would 
certainly reflect a material improvement in the veteran's 
condition.  

In other words, this provision authorizes a reduction in the 
rating when sustained improvement is demonstrated.  In this 
regard, the treatment reports indicate that the veteran's 
chemotherapy treatments ended on January 17, 1997.  During 
the August 1997 VA examination, the physician reported that 
no lymph node was palpable in either the supraclavicular 
region or the axillaris; and, while the veteran complained of 
soreness and pain deep inside the neck, the examiner stated 
that there was no clinical reason for his complaints.  
Moreover, a VA treatment note dated in December 1997 reported 
that there was no evidence of recurrence of carcinoma.  The 
fact that the veteran's symptoms had clearly improved over 
time warranted the reduction.  The only residual noted by the 
VA examiner was a finding of hypothyroidism as a result of 
radiotherapy treatment.  Accordingly, the Board finds that 
restoration of the 100 percent evaluation at this time is not 
warranted, based upon Diagnostic Code 7709, as discussed 
above, and the evidence of record.  

Accordingly, in view of the above, the Board concludes that 
the preponderance of the evidence is against entitlement to 
restoration of a 100 percent disability rating for carcinoma 
of the lymph nodes.  Nor, based upon the evidence discussed 
above, is there any basis for an increased rating for 
residuals of carcinoma of the lymph nodes, which appears to 
be in full remission. 

The Board is aware of the possibility of recurrence of 
carcinoma of the lymph nodes, but cannot rate current 
disability on future possibilities.  Should there be a 
recurrence, or an increase in residual disability, the 
veteran should reopen his claim for an increased rating.  


ORDER

The appeal for restoration of the 100 percent disability 
rating for carcinoma of the lymph nodes is denied.  

Entitlement to a compensable evaluation for carcinoma of the 
lymph nodes is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

